Exhibit 10.6

EMPLOYMENT AGREEMENT

                    THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
January 1, 2004 (the “Effective Date”), by and between VISHAY INTERTECHNOLOGY,
INC., a Delaware corporation (“Vishay”), and ROBERT A. FREECE (the “Executive”).

W I T N E S S E T H:

                    WHEREAS, Vishay desires to continue to employ Executive and
Executive desires to accept such continued employment; and

                    WHEREAS, Vishay and Executive intend for this Agreement to
document the terms and conditions of the employment relationship;

                    NOW, THEREFORE, in consideration of the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.       Definitions.

          1.1     “Accrued Compensation” means (i) earned but unpaid base salary
and (ii) unpaid expense reimbursements.

          1.2     “Board of Directors” means the Board of Directors of Vishay.

          1.3     “Cause” means any of the following:

 

          (a)          Executive’s conviction of a felony or any other crime
involving moral turpitude (whether or not involving Vishay and/or its
subsidiaries);

 

 

 

          (b)          any act or failure to act by Executive involving
dishonesty, fraud, misrepresentation, theft or embezzlement of assets from
Vishay and/or its subsidiaries; or

 

 

 

          (c)          Executive’s (i) willful and repeated failure to
substantially perform his duties under this Agreement (other than as a result of
total or partial incapacity due to physical or mental illness or injury) or (ii)
willful and repeated failure to substantially comply with any policy of Vishay
and/or its subsidiaries applicable to Executive; provided, however, that a
termination pursuant to this clause (c) will not become effective unless
Executive fails to cure such failure to perform or comply within twenty (20)
days after written notice thereof from Vishay.

          1.4      “Code” means the Internal Revenue Code of 1986, as amended,
or any successor code.




          1.5      “Common Stock” means the common stock, par value $.10 per
share, of Vishay and any other security exchanged or substituted for such common
stock or into which such common stock is converted in any recapitalization,
reorganization, merger, consolidation, share exchange or other business
combination transaction, including any reclassification consisting of a change
in par value or a change from par value to no par value or vice versa.

          1.6      “Competing Business” means any business or venture located
anywhere in the world that is engaged in the manufacture and supply of passive
and discrete active electronic components and/or strain gages, strain gage
transducers or strain gage instrumentation to the extent Vishay or any
subsidiary of Vishay is engaged in such activities on the Date of Termination.

          1.7      “Date of Termination” means (i) the effective date on which
Executive’s employment by Vishay terminates as specified in a Notice of
Termination by Vishay or Executive, as the case may be or (ii) if Executive’s
employment by Vishay terminates by reason of death, the date of Executive’s
death. 

          1.8      “Deferred Compensation Plan” means The Vishay Nonqualified
Deferred Compensation Plan, as in effect from time to time, or any successor
plan.

          1.9      “Non-Competition Period” means the period commencing upon the
Date of Termination and continuing until the first anniversary of the Date of
Termination or such lesser period as is determined by a court of competent
jurisdiction pursuant to Section 7.5(d).

          1.10    “Non-Solicitation Period” means the period commencing upon the
Date of Termination and continuing until the first anniversary of the Date of
Termination or such lesser period as is determined by a court of competent
jurisdiction pursuant to Section 7.5(d).

          1.11    “Notice of Termination” means a written notice of termination
of Executive’s employment with Vishay, signed by Executive, if to Vishay, or by
a duly authorized officer of Vishay, if to Executive, which notice shall (i)
indicate the specific termination provision in this Agreement relied upon; (ii)
to the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated; and (iii) specify the Date of
Termination.  The failure by Vishay to set forth in such notice any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of Vishay hereunder or preclude Vishay from asserting such fact or circumstance
in enforcing its rights hereunder. 

2.       Employment; Term.

          2.1      Employment.  Vishay hereby employs Executive, and Executive
hereby accepts employment by Vishay, in accordance with and subject to the terms
and conditions set forth herein.

          2.2      Term.  The “Term” of this Agreement shall commence on the
Effective Date and continue until terminated in accordance with the provisions
of this Agreement.

- 2 -




3.       Duties.

          3.1      Position.  During the Term, Executive shall serve as
Executive Vice President of Vishay and shall report directly to the Chief
Executive Officer of Vishay and the Chairman of the Board of Directors.

          3.2      Authority and Responsibility.  Executive primarily shall be
responsible for investor relations for Vishay and also shall perform such other
duties as he may be assigned by the Chief Executive Officer of Vishay.

          3.3      Activities.  Excluding any periods of vacation, personal and
sick leave to which Executive is entitled, Executive shall devote his full
professional attention and best efforts during the Term to the business and
affairs of Vishay.  It shall not be considered a violation of the foregoing for
Executive to (i) serve on corporate, industry, civic or charitable boards or
committees or (ii) manage personal investments, so long as such activities would
be permitted under Section 7 and do not interfere with the performance of
Executive’s responsibilities as an employee of Vishay in accordance with this
Agreement.

          3.4      Place of Performance.  Executive’s employment and office
shall be based at Vishay’s offices in Malvern, Pennsylvania.  Executive
recognizes that his duties will require, from time to time and at Vishay’s
expense, travel to domestic and international locations.

4.       Compensation.

          4.1      Base Salary.  Vishay shall pay Executive a base salary,
subject to annual review by the Compensation Committee of the Board of Directors
in consultation with the Chief Executive Officer of Vishay, of not less than
$185,000 per year.  Such base salary shall be paid in accordance with Vishay’s
standard salary policies as they exist from time to time, subject to such
deductions, if any, as are required by law or elected by Executive (for example,
401(k) contributions).

          4.2      Bonus.  Executive shall be eligible for an annual performance
bonus, payable in cash, in an amount of up to $100,000.  Such bonus shall be
determined by the Chairman of the Board of Directors and may be based upon the
achievement of such individual or company performance goals as the Compensation
Committee shall determine.

          4.3      Phantom Stock Awards.  As of January 1 of each year of the
Term, Vishay shall grant Executive 5,000 shares of phantom common stock.  Such
phantom stock shall be fully vested on the date of grant and shall be payable in
Common Stock within 30 days after the Date of Termination.  Such phantom stock
awards shall be granted under, and subject to the terms of, the Vishay
Intertechnology, Inc. Senior Executive Phantom Stock Plan or any successor plan.

5.       Benefits.

          5.1      Participation in Benefit Plans and Programs.  During the
Term, Executive shall be entitled to participate in any and all medical
insurance, group health insurance, disability insurance, life insurance and
retirement plans which are generally made available by Vishay to its senior
executives, subject to the eligibility requirements and other provisions of such
plans and programs.

- 3 -




          5.2      Deferred Compensation Plan.  As of September 1, 2004, Vishay
shall credit Executive’s account under the Deferred Compensation Plan with an
amount equal to the sum of (i) $100,000 and (ii) the product of $100,000
multiplied by the “Investment Percentage.”  The Investment Percentage is
determined by dividing the year-to-date balance of investment returns on
Vishay’s qualified and non-qualified defined contribution plans as of August 31,
2004 by the weighted average plan balance for the same time period, i.e.,
January 1, 2004 to August 31, 2004.  As of January 1, 2005 and January 1, 2006,
Vishay shall credit $100,000 to Executive’s account under the Deferred
Compensation Plan; provided that Executive is an employee of Vishay on such
date.  In addition, Executive shall be entitled to make voluntary deferrals in
accordance with the terms of the Deferred Compensation Plan.

          5.3      Reimbursement of Expenses.  In accordance with Vishay’s
standard reimbursement policies as they exist from time to time, Vishay shall
reimburse Executive for all reasonable and documented travel, business
entertainment and other business expenses incurred by Executive in connection
with the performance of his duties under this Agreement.

          5.4      Vacation, Personal and Sick Days.  Executive shall be
entitled to paid vacation days, holidays, personal and sick days in accordance
with and subject to Vishay’s policies for Vishay’s senior executives, as in
effect from time to time.

          5.5      Indemnification.  Vishay shall indemnify Executive to the
extent provided in Vishay’s certificate of incorporation and/or bylaws, as in
effect from time to time.

          5.6      Other.  Executive shall be entitled to such other benefits or
perquisites as Vishay generally makes available to its senior executives.

6.       Termination of Employment; Compensation Upon Termination.

          6.1      Termination.  Executive’s employment with Vishay may be
terminated by Executive or by Vishay for any reason.

          6.2      Compensation Upon Termination.  Upon termination of
Executive’s employment with Vishay, Executive shall be entitled to the
following, except that Executive will not be entitled to item (v) below if
Executive is terminated by Vishay for Cause:

 

 

 

(i)

A lump sum cash payment equal to all Accrued Compensation, such payment to be
made within 15 days after the Date of Termination.

 

 

 

 

 

 

 

 

(ii)

Payment of Executive’s bonus pursuant to Section 4.2 hereof for the calendar
year preceding the Date of Termination, if not previously paid, which shall be
paid at such time as such bonus would have been paid to Executive if not for
Executive’s termination of employment.

- 4 -




 

 

 

(iii)

Payment of phantom stock awards pursuant to Section 4.4.

 

 

 

 

 

 

 

 

(iv)

Payment of Executive’s account under the Deferred Compensation Plan pursuant to
the terms of such plan.

 

 

 

 

 

 

 

 

(v)

At Executive’s (or his surviving spouse’s) election, either continued
eligibility for medical benefits under a plan sponsored by Vishay for its senior
executives or a reimbursement to Executive for privately obtained coverage, in
either case for the life of Executive and his surviving spouse.  The annual cost
to Vishay, whether as reimbursement or premium costs, shall not exceed $15,000
(or, if less, the amount Vishay then pays for medical coverage for its senior
executives), provided, however, that Executive or his surviving spouse shall be
permitted to continue coverage and pay any cost in excess of such limit.

7.       Restrictive Covenants.

          7.1      Non-Competition.  During the Non-Competition Period,
Executive shall not, without the prior written consent of an authorized officer
of Vishay, directly or indirectly, own, manage, operate, join, control,
participate in, invest in or otherwise be connected or associated with, in any
manner, including as an officer, director, employee, independent contractor,
subcontractor, stockholder, member, manager, partner, principal, consultant,
advisor, agent, proprietor, trustee or investor, any Competing Business;
provided, however, that nothing in this Agreement shall prevent Executive from
(A) owning five percent (5%) or less of the stock or other securities of a
publicly held corporation, so long as Executive does not in fact have the power
to control, or direct the management of, and is not otherwise associated with,
such corporation, or (B) performing services for an investment bank, investment
advisor or investment fund that may, directly or indirectly, own, manage,
operate, join, control, participate in, invest in or otherwise be connected or
associated with, in any manner, any Competing Business, provided that Executive
shall not, directly or indirectly, have any responsibility whatsoever for,
provide any services whatsoever to, or otherwise be connected or associated with
such Competing Business.  Notwithstanding the foregoing, if a company has
separate divisions or subsidiaries, some of which conduct a Competing Business
and some of which conduct other businesses which are not Competing Businesses,
then the restrictions imposed hereunder with respect to Competing Businesses
shall apply only to the divisions or subsidiaries of such company that conduct
the Competing Businesses, provided that (A) Executive shall not, directly or
indirectly, have any responsibility whatsoever for, provide any services
whatsoever to, or otherwise be connected or associated with any Competing
Business of the same company, and (B) Executive obtains the prior written
consent of the Company, which consent shall not be unreasonably with held.

          7.2      Non-Solicitation.  During the Non-Solicitation Period,
Executive shall not, directly or indirectly:

- 5 -




 

            (a)      solicit any customer of Vishay or any of its subsidiaries
or affiliates to which Executive provided (or participated in a proposal to
provide) services during the Term;

 

 

 

            (b)      hire, solicit for employment, or recruit any person who at
the relevant time is or, within the preceding three months, was, an officer,
director, employee, independent contractor, subcontractor, manager, partner,
principal, consultant, or agent of Vishay or any of its subsidiaries or
affiliates, or induce or encourage any of the foregoing to terminate their
employment, contractual or other relationship (as appropriate) with Vishay or
any of its subsidiaries or affiliates, or attempt to do any of the foregoing
either on Executive’s own behalf or for the benefit of any third person or
entity;

 

 

 

            (c)      persuade or seek to persuade any customer of Vishay or any
of its subsidiaries or affiliates to cease to do business or to reduce the
amount of business which the customer has customarily done or contemplates doing
with Vishay or such subsidiary or affiliate, whether or not the relationship
with such customer was originally established in whole or in part through
Executive’s efforts; or

 

 

 

            (d)      interfere in any manner in the relationship of Vishay or
any of its subsidiaries or affiliates with any of their respective customers,
suppliers, or independent contractors, whether or not the relationship with such
customer, supplier or independent contractor was originally established in whole
or in part through Executive’s efforts.

          7.3      Confidential Information.  Executive agrees that he shall
not, directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any person, other than in the course of Executive’s assigned
duties hereunder and for the benefit of for the benefit of Vishay and/or its
subsidiaries or affiliates, either during the Term or at any time thereafter,
any nonpublic, proprietary or confidential information, knowledge or data in any
form or media, whether documentary, written, oral or computer generated,
relating to Vishay, any of its subsidiaries, affiliated companies or businesses,
which shall have been obtained by Executive during Executive’s employment by
Vishay or during the Term. The foregoing shall not apply to information that (i)
was known to the public prior to its disclosure to Executive; (ii) becomes known
to the public subsequent to disclosure to Executive through no wrongful act of
Executive or any representative of Executive; or (iii) Executive is required to
disclose by applicable law, regulation or legal process (provided that Executive
provides Vishay with prior notice of the contemplated disclosure and reasonably
cooperates with Vishay at its expense in seeking a protective order or other
appropriate protection of such information). Notwithstanding clauses (i) and
(ii) of the preceding sentence, Executive’s obligation to maintain such
disclosed information in confidence shall not terminate where only portions of
the information are in the public domain.

          7.4      Non-Disparagement.  Each of Executive and Vishay (for
purposes hereof, Vishay shall mean only the executive officers and directors
thereof and not any other employees) agrees not to make any public statements
that disparage the other party or, in the case of Vishay, its respective
affiliates, employees, officers, directors, products or services.
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) shall not be
subject to this Section 7.4.

- 6 -




          7.5      Acknowledgements Respecting Restrictive Covenants.

 

          (a)      Executive has carefully read and considered the provisions of
this Section 7 and, having done so, agrees that:

 

 

 

 

 

(i)

the restrictive covenants contained in this Section 7, including, without
limitation, the scope and time period of such restrictions, are reasonable, fair
and equitable in light of Executive’s duties and responsibilities under this
Agreement and the benefits to be provided to him under this Agreement; and

 

 

 

 

 

 

 

 

(ii)

such restrictive covenants are reasonably necessary to protect the legitimate
business interests of Vishay.

 

 

 

 

 

 

          (b)      The parties acknowledge that it is impossible to measure in
money the damages that will accrue to one party in the event that the other
party breaches any of the restrictive covenants contained in this Section 7 and
that any such damages, in any event, would be inadequate and insufficient.
Therefore, if one party breaches any restrictive covenant contained in this
Section 7, the non-breaching party shall be entitled to an injunction
restraining the breaching party from violating such restrictive covenant;
provided, however, that a party must provide the other party with not less than
five (5) days written notice prior to instituting an action or proceeding to
enforce any restrictive covenant contained in this Section 7. If the
non-breaching party shall institute any action or proceeding to enforce a
restrictive covenant contained in this Section 7, the breaching party hereby
waives, and agrees not to assert in any such action or proceeding, the claim or
defense that the non-breaching party has an adequate remedy at law.

 

 

 

          (c)      In the event of a breach of any of the restrictive covenants
contained in this Section 7, the parties agree that the non-breaching party, in
addition to any injunctive relief as described in Section 7.5(b), shall be
entitled to any other appropriate legal or equitable remedy.

 

 

 

          (d)      If any of the restrictive covenants contained in this Section
7 are deemed by a court of competent jurisdiction to be unenforceable by reason
of their extent, duration or geographical scope or otherwise, the parties
contemplate that the court shall revise such extent, duration, geographical
scope or other provision but only to the extent required in order to render such
restrictions enforceable, and enforce any such restriction in its revised form
for all purposes in the manner contemplated hereby.

          7.6     Consideration.  Executive hereby acknowledges that Vishay’s
obligation to make payments to Executive pursuant to Section 4 and Section 6 of
this Agreement is in consideration of Executive’s agreement to be bound by and
comply with the provisions of this Section 7.

- 7 -




8.       Miscellaneous. 

          8.1     Notices.  Any notice, consent, request or other communication
made or given in accordance with this Agreement, including any Notice of
Termination, shall be in writing and shall be sent either by (i) personal
delivery to the party entitled thereto, (ii) facsimile with confirmation of
receipt, (iii) registered or certified mail, return receipt requested, or (iv)
Federal Express or similar courier service.  The notice, consent request or
other communication shall be deemed to have been received upon personal
delivery, upon confirmation of receipt of facsimile transmission or courier
service, or, if mailed, three (3) days after mailing.  Any notice, consent,
request or other communication made or given in accordance with the Agreement
shall be made to those listed below at their following respective addresses or
at such other address as each may specify by notice to the other:

 

To Vishay:

 

 

 

 

 

 

Vishay Intertechnology, Inc.

 

 

63 Lincoln Highway

 

 

Malvern, Pennsylvania  19355-2120

 

 

Attention:  Chief Financial Officer

 

 

 

 

To Executive:

 

 

 

 

 

 

Robert A. Freece

 

 

[personal address omitted]

          8.2     No Mitigation.  In no event shall Executive be obligated to
seek other employment or take other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not Executive obtains other employment.

          8.3     Successors

 

         (a)      This Agreement is personal to Executive and, without the prior
written consent of Vishay, shall not be assignable by Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by Executive’s heirs and legal
representatives.

 

 

 

 

 

          (b)      This Agreement shall inure to the benefit of and be binding
upon Vishay and its successors and assigns.

          8.4     Complete Understanding; Amendment; Waiver.  This Agreement
constitutes the complete understanding between the parties with respect to the
employment of Executive and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, and no statement, representation, warranty or covenant
has been made by either party with respect thereto except as expressly set forth
herein.  This Agreement shall not be altered, modified, amended or terminated
except by a written instrument signed by each of the parties hereto.  Any waiver
of any term or provision hereof, or

- 8 -




of the application of any such term or provision to any circumstances, shall be
in writing signed by the party charged with giving such waiver.  Waiver by
either party hereto of any breach hereunder by the other party shall not operate
as a waiver of any other breach, whether similar to or different from the breach
waived.  No delay on the part of Vishay or Executive in the exercise of any of
their respective rights or remedies shall operate as a waiver thereof, and no
single or partial exercise by Vishay or Executive of any such right or remedy
shall preclude other or further exercise thereof.

          8.5      Withholding Taxes.  Vishay may withhold from all payments due
to Executive (or his beneficiary or estate) under this Agreement all taxes
which, by applicable federal, state, local or other law, Vishay is required to
withhold therefrom.

          8.6      Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.  If any provision of this Agreement shall
be held invalid or unenforceable in part, the remaining portion of such
provision, together with all other provisions of this Agreement, shall remain
valid and enforceable and continue in full force and effect to the fullest
extent consistent with law.

          8.7      Governing Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law.

          8.8      Arbitration.  Any dispute or controversy under this Agreement
shall be settled exclusively by arbitration in Philadelphia, Pennsylvania, in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitration award in any court having
jurisdiction.  The arbitrator may award legal fees but shall not be obligated to
do so.

          8.9      Titles and Captions.  All Section titles or captions in this
Agreement are for convenience only and in no way define, limit, extend or
describe the scope or intent of any provision hereof. 

          8.10      Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute but one and the same instrument.

- 9 -




                    IN WITNESS WHEREOF, Executive has executed this Agreement
and, pursuant to the authorization of the Compensation Committee of the Board of
Directors, Vishay has caused this Agreement to be executed in its name and on
its behalf, all as of the date above written.

 

VISHAY INTERTECHNOLOGY, INC.

 

 

 

 

By:

/s/ DR. FELIX ZANDMAN

 

 

--------------------------------------------------------------------------------

 

Name:

Dr. Felix Zandman

 

Title:

Chief Executive Officer

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ ROBERT A. FREECE

 

 

--------------------------------------------------------------------------------

 

 

Robert A. Freece

- 10 -